Citation Nr: 0634548	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for basal and squamous 
cell skin cancer.

3.  Entitlement to an increased rating for post-operative 
scar of the right flank, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for post-operative 
scar of the left flank, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased (compensable) rating for 
residuals of a pyelolithotomy.

6.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
March 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO denied 
increased ratings for post-operative scars of the  right and 
left flank and for residuals of a pyelolithotomy.  The 
veteran filed a notice of disagreement (NOD) in July 2003.  
The RO issued a statement of the case (SOC) in March 2004 
and, and the veteran filed a substantive appeal in 
June 2004.

In April 2004, the veteran requested a hearing before a 
Decision Review Officer at the RO.  An August 2004 memorandum 
included in the record indicates that the veteran, through 
his representative, withdrew the hearing request.   

This appeal also arises from an October 2004 rating decision 
in which the RO granted service connection, and assigned an 
initial 50 percent rating for PTSD, effective May 12, 2004.  
The veteran filed a NOD in November 2004.  Thereafter, the RO 
issued a SOC in December 2005, and the veteran filed a 
substantive appeal later that month.

As the PTSD claim involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).

Finally, this appeal arises from an April 2005 rating 
decision in which the RO denied, in pertinent part, 
entitlement to service connection for bilateral hearing loss 
and basal cell and squamous cell skin cancer.  A NOD was 
submitted in May 2005.  The RO issued a SOC in May 2006 and a 
substantive appeal was filed later that month.

In October 2006, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to have the appeal 
advanced on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

2.  The veteran was likely exposed to weapons-related 
acoustic trauma during his combat service.

3.The veteran has a current  sensorineural bilateral hearing 
loss (to an extent recognized as a disability for VA 
purposes), and audiologists have noted the veteran's history 
of combat-related noise exposure.

4.  Basal and squamous cell skin cancer was first manifested 
many years post service, and there is no competent medical 
evidence establishing a medical relationship between any such 
disability and any incident of the veteran's military 
service.

5.  Since May 2004, the appellant's PTSD has been assigned is 
manifested by nightmares, panic attacks, sleep disturbance, 
daily intrusive thoughts, exaggerated startle response, 
social isolation with the inability to establish and maintain 
effective relationships; these symptoms suggest occupational 
and social impairment with deficiencies in most areas.

6.  The appellant's service-connected post-operative scars of 
the right and left and flanks are well-healed scars that do 
not involve the nerves, muscles, or joints and cause no 
limitation of function, although the appellant asserts that 
the scars are occasionally painful.

7.  The veteran's service-connected residuals of 
pyelolithotomy does not cause by recurrent stone formation, 
attacks of colic and does not require catheter drainage.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2006).

2.  The criteria for service connection for basal and 
squamous cell skin cancer are not met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  With resolution of all reasonable doubt in the 
appellant's favor, the criteria for an initial  70 percent, 
but no higher, rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2006).

4.  The criteria for a rating in excess of 10 percent for a 
post operative scar of the right  flank are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.73, Diagnostic Code 
5319 (2006).

5.  The criteria for a rating in excess of 10 percent for a 
post operative scar of the leftflank are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.73, Diagnostic Code 5319 
(2006).

6.  The criteria for a compensable rating for residuals of 
pyelolithotomy are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7508 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In May 2004 and January 2005, the RO sent the appellant pre-
rating notice letters informing him that to support a claim 
for service-connected compensation benefits, the evidence 
must show three things: an injury in military service or a 
disease that began in or was made worse during military 
service, or an event during military service that caused an 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  The May 2004 letter 
regarding the claim for PTSD also advised the veteran of the 
evidence need to substantiate the claim for service 
connection for PTSD, to include specific details of the in-
service stressful incidents that resulted in PTSD.  The same 
letters listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After these letters, the appellant and his 
representative were afforded an opportunity to respond before 
the RO adjudicated the claims of service connection for PTSD 
in the October 2004 rating decision and the claims of service 
connection for hearing loss and skin cancer in the April 2005 
rating decision.  Thus, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support each claim for service connection, 
and has been afforded ample opportunity to submit such 
information and evidence. 

With regard to the increased rating claims, April 2003 pre-
rating and April 2006 post-rating RO letters collectively 
notified the veteran and his representative of what was 
needed to establish entitlement to a higher rating (evidence 
showing that the condition had worsened) and of VA's 
responsibilities to notify and assist him in his claims.  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
increased rating claims, and has been provided ample 
opportunity to submit such information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, he was advised to furnish any evidence 
that he had in his possession that pertained to his claim.  
The Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As indicated above, the RO gave the 
appellant notice of what was required to substantiate his 
claims, and the appellant was afforded an opportunity to 
submit information and/or evidence pertinent his claims.  
Following the issuance of the above-mentioned letters, the 
appellant responded in May 2006 that with regard to claims 
for higher ratings for scars and for residuals of 
pyelolithotomy, that all treatment had been furnished by VA.  
With regard to the claims of service connection for hearing 
loss and skin cancer, he submitted a VCAA Notice Response 
form on which he indicated that he had no further evidence to 
submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
Moreover, in rating cases, the Court held that such notice 
must include information as to all possible ratings for a 
specific disability (furnished, in this appeal, in the SOC 
and SSOC, which is sufficient under Dingess/Hartman), as well 
as effective date for the disability.  In a letter furnished 
in April 2006, the RO notified the appellant of how the VA 
determines the disability rating and the effective date of 
rating.  In any event, the Board notes that, to the extent 
that the Board's decision herein denies service connection 
for the claimed disabilities and denies increased ratings for 
the service-connected disabilities, no disability rating or 
effective date is being assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  As noted above, the appellant indicated that he had 
received treatment at the VA for the service-connected 
disabilities and those records have been obtained.  The 
veteran has not identified, and the file does not indicate, 
that there are any other VA or non-VA medical providers 
having records that should be obtained before the claim is 
adjudicated.

The appellant was afforded a VA medical examinations 
regarding his service-connected PTSD,  scars, and residuals 
of pyelolithotomy, and the reports of those examinations are 
of record.  A VA audiological evaluation was scheduled in May 
2006 in connection with his claim of service connection for 
hearing loss.  The veteran, on the VA form 9 submitted in May 
2006, and his representative, in the August 2006 informal 
hearing presentation, have both indicated that the veteran is 
unable to appear for a VA examination due to health problems.  
The veteran has not been furnished a VA examination with 
regard to the claimed skin cancer; however, inasmuch as the 
claim is being denied because there is no evidence whatsoever 
to support the claim, as explained in more detail, below, a 
prima facie claim has not presented; thus,  the requirement 
to obtain a medical examination , even if one could be 
obtained, is not triggered in this case.  .  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  The appellant was scheduled for a hearing before 
the Board at his request, but he subsequently withdrew his 
request for hearing.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with any 
claim herein decided..  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II. Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or 
more during a period of war and malignant tumors become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2006).

Service medical records do not show complaints, findings, or 
a diagnosis of hearing loss.  The veteran was discharged due 
to disability as a result of a kidney disorder and no hearing 
testing was performed at the time of separation.  The WD AGO 
Form 100, Separation Qualification Record reflects that his 
military occupation was medical aidman, which he performed 
with an infantry unit.  It was also indicated that he was in 
combat in Africa, Sicily, Ital, France, Germany and Austria.  

The Board notes the absence of in-service evidence of hearing 
loss is not fatal to a claim for service connection for such 
condition.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Considering the evidence of record in light of the above-
noted criteria, and with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
service connection for bilateral hearing loss are met.

A November 2004 VA audiology consultation report shows that 
the veteran was seen for hearing loss.  He reported a history 
of military noise exposure from all sorts of World War II 
weapons.  It was noted that he had occupational/recreational 
noise exposure as a miner and carpenter.  It was indicated 
that audiological testing showed moderate to profound 
sensorineural hearing loss, bilaterally based on pure tone 
thresholds.  It was indicated that speech reception 
thresholds were 55 decibels on the right and 50 decibels on 
the left.  The examiner indicated that word recognition 
scores were 60 percent on the right and 52 percent on the 
left.  

The aforementioned evidence shows that the veteran has 
current bilateral hearing loss to an extent recognized as a 
disability for VA purposes.  The question remains, however, 
as to whether such disability is medically related to the 
veteran's military service-to specifically include claimed 
noise exposure.

The record clearly shows that the veteran served during World 
War II in an infantry unit and was in combat during his 
service.  As such, his duties likely involved noise exposure, 
the Board accepts the veteran's assertions of in-service 
noise exposure/acoustic trauma as credible and consistent 
with the circumstances of his military service.  See 
38 U.S.C.A. § 1154.  

There is no explicit opinion relating current hearing loss 
disability to such, and as noted above, the veteran is unable 
to appear for a VA examination due to ill health.  The Board 
finds, however, that the evidence of current bilateral 
hearing loss, the credible evidence of noise exposure in 
service, and an audiologist's notation of such exposure , 
tends to suggest a  nexus between his hearing loss disability 
and his service.  It is noted that there is no evidence of 
record to contradict this conclusion.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that the criteria for service connection for 
bilateral hearing loss are met.  

B.  Basal and Squamous Cell Skin Cancer

The veteran asserts entitlement to service connection for 
basal and squamous cell skin cancer that he relates to sun 
exposure during his military service.  However, there is no 
evidence whatsoever to support this assertion.  

Initially, the Board notes that there is no competent 
evidence of the claimed disability in service or for many 
years thereafter.
The service medical records are completely negative for 
complaints, findings, or diagnoses of any basal or squamous 
cell skin cancer, or any notations as to any excessive 
exposure.  Further, a November 1948 VA examination report 
indicated that examination of the skin showed no lesions.      

The first diagnosis of skin cancer is reflected in  private 
outpatient treatment records dated from February to April 
2003-many years after service-which show diagnoses of 
squamous cell and basal cell skin cancer on the right 
forearm, wrist and hand and on the abdomen.  An April 2003 VA 
outpatient treatment report noted skin damage on the forehead 
and forearms.  The Board notes that passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

Significantly, moreover, the medical evidence of record does 
not include any evidence or opinion even suggesting a 
relationship between any current basal cell carcinoma and 
service, and neither the veteran nor his representative has 
identified or alluded to the existence of any such evidence 
or opinion.

In additional to the medical evidence, the Board has 
considered the veteran's assertions in connection with the 
claim. However, as a layman without appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative opinion on a medical matter-to include 
the etiology of a specific disability.   See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).

Under these circumstances, the Board must conclude that the 
claim for service connection for basal and squamous cell skin 
cancer must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,  1 Vet. App. at  53-56.

III.  Higher Ratings

A.  PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between a 
claim for increase for already service-connected disability, 
and an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In evaluating the appellant's PTSD, the Board has also 
considered the Global Assessment of Functioning (GAF) scores 
assigned, and the definition of those scores.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  

The Board has considered the evidence summarized below:

The appellant had a VA psychiatric examination in October 
2004.  He then reported having frequent sad moods.  He 
indicated that sometimes he did not like some things about 
himself and had hopeless feelings.  He complained of 
difficulty with nervousness, irritability and depressed mood.  
He reported having nightmares about four times per month and 
flashbacks of his experiences in World War II.  He also 
complained of having poor and restless sleep.  He reported 
that in the past he would sometimes hit out in his sleep.  He 
reported of getting startled easily.  He indicated that he 
had a preoccupation with recurrent thoughts about World War 
II experiences and that he still goes through hell as he 
thinks about those experiences.  The examiner noted that the 
veteran had severe hearing loss and that he had hearing aids 
but did not wear them.  The examiner noted that the veteran 
did realize that he had very poor hearing but did not seem to 
realize that this might have an impact on his relationships 
with people.  It was further noted that the veteran seemed to 
choose to be isolated to some extent, although the veteran 
indicated that he visited his wife in a nursing home and 
visited some neighbors.  The veteran did report several 
incidents in the past when he became very upset, irritated, 
frustrated and angry when some neighbors were driving a dune 
buggy behind his house; this is resulted in a verbal dispute 
but no physical aggression was involved.  He also reported 
that in the same year, he shot with a shotgun at some men 
after they cursed at him and his wife and threw rocks.  The 
veteran indicated that he believed that he was acting in 
self-defense.  He reported that he was married and that his 
wife was currently in a nursing home.  He reported that he 
visited with neighbors and got along with them.  He indicated 
that he had one adult son who visited about 2 times per year.  
The veteran indicated that he spent his time watching 
television and visiting neighbors, but denied going for long 
walks and participating in any hobbies, games or sports.  The 
examiner commented that it did not appear that the veteran 
had any really close friends.  The veteran indicated that he 
did not have any regular ongoing psychiatric counseling. 

On mental status evaluation, thought processes were not 
spontaneous, but sometimes he talked spontaneously and 
wandered of the subject.  He did not indicate that he had 
hallucinations, hear voices or see people that are not there.  
There was no indicated of difficulties with any compulsive 
problems.  The examiner indicated that he affect varied from 
anxious to irritable to seeming somewhat depressed. 

The final diagnoses included chronic PTSD and depression, 
both caused by combat traumas and stresses of World War II.  
The examiner assigned a GAF score of 54 and noted that the 
score was related strictly to the diagnosis of PTSD and 
depression.  The examiner indicated that the veteran had 
severe psychological distress.  It was noted that he made 
some effort to socialize, but that, in the examiner's 
opinion, the veteran had severe difficulty with interpersonal 
skills and had interpersonal relationship difficulties 
related to PTSD and depression.  The examiner further 
indicated that the prognosis for a full recovery was poor.  

An April 2005 Vet Center report shows that the veteran was 
seen in individual counseling once every three to four weeks 
since April 2004.   It was indicated that he persistently 
reexperienced his traumatic experiences in World War II 
through intrusive thoughts and recollections, nightmares, 
reliving his traumatic experience in World War II.  It was 
indicated that he exhibited intense psychological distress 
through symptoms of constant severe depression and frequent 
anxiety attacks caused by the intrusive thoughts, nightmares 
and reliving the war experiences.  It was indicated that he 
had physiological reactivity through symptoms of waking up 
from nightmares shaking, being scared to death with his heart 
pounding.  The veteran had persistent avoidance behavior, no 
close friends and no participation in outside activities.  
The veteran indicated that he did not trust anyone and had 
feelings of estrangement and detachment from his son and 
people in general.  He indicated that he hid his feelings and 
emotion and felt cold inside.  He reported being sad a lot of 
the time and the majority of the time he feels worthless and 
hopeless.  He reported sleep disturbance, outbursts of anger, 
difficulty concentrating/memory impairment, and exaggerated 
startle response.  It was indicated that these symptoms had 
been occurring since return from combat and had progressively 
worsened over time.  The April 2005 Vet Center report shows 
that had been receiving regular counseling and that his PTSD 
causes a profound and overwhelming impairment in social, 
occupational, interpersonal areas of his functioning.

Comparing the appellant's symptoms, as shown on the October 
2004 VA examination report and the April 2005 Vet Center 
report, to the criteria of the General Rating Formula, the 
Board finds that,  these symptoms-nightmares, resultant 
panic and sleep disturbance, frequent intrusive thoughts 
about his combat experiences in World War II, social 
isolation and exaggerated startle response-seem to suggest 
the level of impairment contemplated in the criteria for the 
next higher, 70 percent rating.  While the VA examiner noted 
that the veteran's hearing loss affected his ability to 
interact with people, it was conclude that the veteran had 
severe psychological distress and that he had severe 
difficulty with interpersonal skills and had interpersonal 
relationship difficulties related to PTSD and depression.  
The examiner concluded that the veteran's PTSD causes a 
profound and overwhelming impairment in social, occupational, 
interpersonal areas of his functioning.  Both medical reports 
show the presence of panic attacks and depression affecting 
the ability to function independently, appropriately, and 
effectively and an inability to establish and maintain 
effective relationships which are among the specific symptoms 
associated with the 70 percent rating (occupational and 
social impairment with deficiencies in most areas, and 
inability to establish and maintain effective relationships).  

However,  review of the pertinent medical evidence does not 
document that any of the symptoms among the criteria for the 
100 percent rating are met-gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name. The Board also has taken into 
consideration that the October 2004 VA examiner assigned a 
GAF score of 54.  According to the DSM-IV, a GAF score 
between 51 and 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score of 54 would not 
be one typically associated with a 70 percent disability 
rating, the examiner described the veteran as having severe 
psychological distress as well as severe difficulty with 
interpersonal skills and relationships due to PTSD, which is 
indicative of the 70 percent rating, as discussed above.

In light of the above, and affording the veteran the benefit 
of the doubt on both the level of impairment and the initial 
date of that level of impairment, the Board finds that the 
criteria for an initial, 70 percent, but no higher, rating 
for PTSD are met. 

B.  Post-operative scars of the right and left flanks

In this case, the RO assigned the 10 percent rating each for 
post-operative scars of the right and left flank, under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5319, 
pursuant to which muscle injury to the abdominal wall and 
lower thorax, Muscle Group XIX, is evaluated.  The function 
of this muscle group is support and compression of the 
abdominal wall and lower thorax; flexion and lateral motion 
of the spine; and, synergists in strong downward movements of 
the arm.  The specific muscles of the abdominal wall in this 
group are the rectus abdominal, external oblique, internal 
oblique, transversalis, and quadratus lumborum.

In March 2003, the veteran filed his claims for increased 
ratings for each scar, asserting that the scars had gotten 
worse.

The rating criteria for Diagnostic Code 5319 are as follows.  
A rating of 0 percent (noncompensable) is assigned for a 
slight disability; a rating of 10 percent may be assigned for 
a moderate disability; a rating of 30 percent may be assigned 
for a moderately severe disability, and a rating of 50 
percent may be assigned for a severe disability.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).

Objective findings of moderate disability of muscles include 
entrance and (if present) exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue.  There is some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
m38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is contemplated when 
there are objective findings that include entrance and (if 
present) exit scars indicating track of the missile through 
one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Objective findings associated with severe muscle disability 
are more significant than those contemplated for moderately 
severe muscle injury.  See 38 C.F.R. § 4.56(d)(4). 
Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record presents no 
basis for assignment of a higher rating for either the right 
or left flank disability.  .

On VA examination in September 2004, the examiner noted the 
history of surgery in service for removal of kidney stones 
with the residual scars.  The veteran reported occasional 
sharp pain along the scars bilaterally, but more often on the 
left.  He indicated that he did not have any treatment for 
the scars.  He reported that the pain was fleeting and 
resolved without needing to be evaluated for the symptoms.  
Examination of the scars revealed that they measured 24 
centimeters in length bilaterally.  They were linear and 
slightly depressed.  There was no pain on examination of 
either scar.  There was no adherence to underlying tissue.  
The skin of the area of the scars appeared normal and stable 
bilaterally.  The scars were superficial with no evidence of 
inflammation, edema or keloid formation.  They were slightly 
hypopigmented.  There was no induration or inflexibility of 
the skin in the area of the scar.  There was no limitation of 
motion caused by the scars.  

VA outpatient records, dated from October 2001 to May 2006, 
and private outpatient treatment records, dated from April 
2003 to August 2004, do not show any complaints or treatment 
with regard to the service-connected scars.  

Based on the aforementioned evidence, the Board finds that 
there is no basis for finding that the post-operative scars 
of the right and left flanks result in more than overall 
slight disability.    He has two well-healed scars that do 
not involve the nerves, muscles, or joints and cause no 
limitation of function; in fact, the only adverse residual 
reported by the appellant is occasional pain for which no 
treatment has been necessary-although the appellant asserts 
that the scars are occasionally painful.  As the  current 10 
percent rating is warranted for moderate disability-more 
disability than is current shown in relationship to either 
the right or left flank scars-clearly, no higher rating is 
assignable.  The Board also points out that the 10 percent 
rating assigned for each scar under consideration is 
consistent with the rating assignable for superficial scars 
that are painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804. 

Accordingly, the Board finds that the claims for higher 
ratings for the right and left flank scars must be denied.  
In reaching these conclusions,  the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 53-56.

C.  Residuals of pyelolithotomy

The veteran's service-connected residuals of pyelolithotomy 
are  rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7508 (2005).  Under that diagnostic code, , nephrolithiasis 
is to be rated as hydronephrosis (Diagnostic Code 7509), 
except for recurrent stone formation requiring one or more of 
the following: diet therapy; drug therapy; or, invasive or 
non-invasive procedures more than two times/year, in which 
case a 30 percent rating is assignable. 

Under Diagnostic Code 7509 (hydronephrosis), when there is 
only an occasional attack of colic, and there is no infection 
and no need for catheter drainage, a 10 percent rating is 
warranted.  When there are frequent attacks of colic, 
requiring catheter drainage, a 20 percent rating is 
warranted.  A 30 percent evaluation is assignable for 
hydronephrosis with frequent attacks f colic with infection 
(pyonephrosis), kidney function impaired.  If the disability 
is severe, it is to be rated as renal dysfunction. See 38 
C.F.R. § 4.115b, Diagnostic Code 7509 (2006).  Thus, for 
assignment of a disability rating in excess of 30 percent, 
renal dysfunction must be demonstrated.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2006).

On VA examination in September 2004, the examiner noted the 
veteran's history of bilateral pyelolithotomies during 
service for removal of kidney stones.  It was also noted that 
he had a cystoscopy and transurethral resection of the 
prostate in October 2001.  The veteran indicated that he had 
had no reoccurrences of kidney stones since hospitalization 
in service.  There was no history of acute nephritis.  The 
examiner indicated that the veteran did not require 
catheterizations, dilatations or drainage procedure.  The 
veteran was not on a specific diet for his urinary tract.  It 
was noted that he took medication to reduce the number of 
times he needed to urinate at night.  The diagnoses included 
kidney stones removed by bilateral pyelolithotomy during 
military service.  It was also noted that there was benign 
prostatic hypertrophy status post transurethral resection of 
the prostate with some persistent symptoms of bladder neck 
obstruction.  

As an initial matter, the Board observes that the evidence 
does not show that the veteran's residuals of kidney stones 
requires diet therapy, drug therapy, or invasive or non-
invasive procedures more than two times per year.  Thus, the 
veteran's residuals of kidney stones is to be evaluated under 
DC 7509.

Following a review of the evidence detailed above, the Board 
finds that there is no evidence that the veteran experiences 
occasional attacks of colic, as contemplated by the criteria 
for a 10 percent rating under DC 7509.  While the veteran did 
complain of some frequent urination, the examiner attributed 
this symptom to the nonservice-connected residual of prostate 
surgery and not to the service-connected kidney disorder.  In 
this case, in the absence of any evidence of colic or other 
symptomatology, the criteria for a compensable rating under 
the applicable rating criteria simply are not met.  Hence, 
the assigned noncompensable rating is assignable.  See 
38 C.F.R. § 4.31.

Accordingly, the Board finds that the claim for an increased 
(compensable) rating for the appellant's residuals of a 
pyelolithotomy must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for basal and squamous cell skin cancer is 
denied.

An initial, 70 percent rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for a post-operative scar of 
the left flank is denied.

A rating in excess of 10 percent for a post-operative scar of 
the right flank is denied.

An increased (compensable) rating for residuals of a 
pyelolithotomy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


